Title: To Thomas Jefferson from Francis Taylor, 30 December 1780
From: Taylor, Francis
To: Jefferson, Thomas



Sir
Barracks Decr. 30. 1780

The horseman by whom I wrote to you last week on the subject of Mr. Clarke’s demand about provisions is not returned. I must further observe to you that our troops drew the same kind of meal that was issued to the Convention troops without complaining, and as it was received by their Quartermasters, will their soldiers, should any allowance be made for unsifted meal, receive the money? Or have they ever paid our prisoners for any deficiency of provision whilst in captivity? I never heard of their doing it, and as we could not serve them fully with provisions from unforeseen events, have they a right to be paid for it? It is doubted whether the States will be reimbursed for Subsisting the Convention troops, doubtless these circumstances will be considered before any part of Mr. Clarkes demand will be paid.
Some time ago I wrote to Mr. David Kennedy at Winchester (who I heard had some public cloth in his possession) to know the quantity &c. but have received no answer from him. Should he have any thing suitable for soldiers I hope those of the Regiment of Guards may be supplied from thence.
The Regiment of Guards was reduced, some time in the year 1779, from nine to seven Companies: The Subalterns claim their rank respectively, as vacancies happened in those Companies and also the difference of pay, which I think they are entitled to. I shall be glad to have your determination on this subject. If they have a  right, the dates of their claims shall be transmitted. They frequently complain of being treated with injustice and seem to blame me because they are not redressed. This I hope will excuse me, for having so often troubled you on the subject.
Mr. Hudson Martin intends to Richmond for money to pay the Regiment. Pray inform him what the Officers and Soldiers are entitled to receive, as I am at a loss how the Payrolls must be made.
With much respect, I am Sir Your obedient servt,

Fra Taylor

